Citation Nr: 9921387	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-17 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance, or specially 
adaptive equipment.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from June 1969 to June 1972.  

The current appeal arose from a September 1997 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO determined that the veteran was not 
entitled to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance, or specially 
adaptive equipment.

A review of the evidence of record discloses that in an 
April 1998 communication the appellant's wife indicated that a 
list she had been provided included the "(special adapted housing 
grant).  I don't understand why my request for this grant has 
gone to the BVA.  Along with his auto grant."  In a report of 
contact dated in May 1998, it was indicated that the basic 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) had 
been explained to an individual at a Congressman's office.  
Notation was made that a May 6, 1998, letter contained the 
information as well.  

The VA employee stated that "she was satisfied that this, most 
recent, inquiry was adequately dealt with by our May 6, 1998, 
response and that this phone call was sufficient to close this 
new inquiry."  However, subsequent records indicate that the 
veteran's custodian requested a hearing before the Board.  One 
was scheduled for July 1999, but in May 1999, the veteran's 
custodian canceled the appointment for the hearing.  As a formal 
request in writing for withdrawal of the current appeal has not 
been submitted by the appellant, the Board will proceed to 
consider the issue which has been procedurally prepared and 
certified by the RO for appellate review, as reported on the 
title page.  




In March 1999 the RO denied entitlement to a higher level of aid 
and attendance, as well as compensation for loss of control of 
the right side of the body, degenerative disc disease, visual 
defects, scrotal cyst, and periodontal disease.  A notice of 
disagreement with the above determination is not of record.  


FINDINGS OF FACT

1.  The veteran is in receipt of a 100 percent disability rating 
for a seizure disorder due to right frontal brain abscess, rated 
as 100 percent disabling under the provisions of 38 U.S.C.A. 
§ 1151, and a 100 percent disability rating for status 
postoperative right frontal brain abscess with organic brain 
syndrome under the provisions of 38 U.S.C.A. § 1151.  

2.  In July 1997 the VA General Counsel determined that a veteran 
who is receiving compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 is not eligible for non Chapter 11 and 13 
benefits, such as automobiles and specially adaptive equipment.  

3.  The Board is bound by precedent opinions of the VA General 
Counsel.  


CONCLUSION OF LAW

The appellant's claim for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, or specially adaptive equipment 
is without legal merit.  38 U.S.C.A. §§ 3901, 7104(c) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.808 (1998); VAOPGCPREC 24-97; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A certification of eligibility of financial assistance in the 
purchase of an automobile or other conveyance is provided in 
cases where the veteran is entitled to compensation for a 
service-connected disability which results in either (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; (3) the permanent impairment of 
vision of both eyes with the following standards:  Central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual fields subtends 
an angle of distance no greater than 20 in the better eye; or (4) 
for adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.808.  

The law and regulations provide for the grant of automobile and 
adaptive equipment for veterans under certain circumstances.  
38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.  In 38 U.S.C.A. 
§ 3901(1)(A), an eligible person is defined as one who is 
entitled to compensation under Chapter 11 for pertinent 
disabilities if the disability is the result of an injury 
incurred or a disease contracted in or aggravated by active 
military, naval or air service.  38 C.F.R. § 3.808(a)-(b).  

The Board shall be bound in its decisions by the regulations of 
the Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).


Factual Background

A review of the evidence shows that the veteran is receiving VA 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
various disabilities resulting from treatment during a period of 
VA hospitalization.  The disabilities include a seizure disorder 
due to right frontal brain abscess, rated 100 percent disabling, 
and status postoperative right frontal brain abscess with organic 
brain syndrome, also rated as 100 percent disabling.  

The veteran is also entitled to special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(d) and 38 C.F.R. 
§ 3.350(b) on account of being so helpless as to be in need of 
regular aid and attendance.  

The undersigned notes that in pertinent part, 38 U.S.C.A. § 1151 
provides that when there is no willful misconduct by a veteran, 
additional disability resulting from VA hospitalization, medical 
or surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  See also 38 C.F.R. 
§§ 3.358 and 3.800.  

Analysis

The Board is cognizant of the arguments by the veteran's 
custodian that he should be entitled to the benefits at issue.  
However, on July 3, 1997, the VA General Counsel has issued a 
Precedent Opinion, VAOGCPREC 24-97, the conclusion of which is 
directly contrary to the custodian's assertions.  In sum, the 
opinion determined that a veteran with a disability that resulted 
from VA hospitalization or medical or surgical treatment who has 
been determined eligible for compensation "as if" such an injury 
were service connected pursuant to 38 U.S.C.A. § 1151 is not 
eligible for a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance, or 
specially adaptive equipment as a result of the disability caused 
by VA medical care.  

Essentially, the benefits currently sought by the veteran, as 
provided under Chapters 21 and 39, are beyond the scope of the 
grant of benefits provided under § 1151.  

Accordingly, there is no legal basis to the appellant's claim for 
a certificate of eligibility for assistance in acquiring an 
automobile or other conveyance, or specially adaptive equipment.  

In a case such as this one, with the law and not the evidence 
being dispositive of the issue before the Board, the appeal must 
be denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Cacalda v. Brown, 9 Vet. App. 
261, 265 (1996) (citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)).  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other conveyance, 
or specially adaptive equipment only is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

